The opinion of the Court was against the defendant on both points:
The statute is not only silent as to the payment of cost, but requires the appellant to give security for the debt and cost, and cost that may accrue in the court of common pleas; it is, therefore, impossible to suppose that *the costs are to be paid before the appeal. It would be an outrage on common sense to give the law such a construction, as would require the appellant to pay the cost, and, at the same time, to give security to pay them.
The second point is equally clear. The justice is not to delivor the transcript to the clerk of the court of common pleas. It is his duty to hand it to the appellant, on demand, and it is the duty of the appellant to deliver it to the clerk, on or before the first day of the term nest following the appeal. The cause of action, therefore, arose at the time the security was given and the transcript demanded.
Verdict for plaintiff.